Case: 12-7181    Document: 2     Page: 1   Filed: 10/09/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tate~ qcourt of §ppeaI~
      for tbe jfeberaI (!Circuit

                  EMERITA E. WOOD
                   Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                        2012-7181


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3366, Judge Robert N.
Davis.
                       ORDER
    The United States Court of Appeals for Veterans
Claims ("Veterans Court") received Emerita E. Wood's
notice of appeal on August 28, 2012. Judgment was
entered by the Veterans Court on March 23, 2012. As
such, a total of 158 days had elapsed between judgment
and receipt of the appeal.
    Section 7292(a), Title 38, United States Code requires
that a notice of appeal of the decision of the Veterans
Court be filed within 60 days after that court's entry of
judgment or order. Thus, it appears that this appeal is
untimely and must be dismissed.
Case: 12-7181        Document: 2   Page: 2   Filed: 10/09/2012




EMERITA WOOD v. SHINSEKI                                  2


      Accordingly,
      IT Is ORDERED THAT:
    (1) Ms. Wood is directed to show cause, within the
next 30 days, as to why her appeal should not be dis-
missed as untimely. The Secretary may also respond by
that date.
    (2) The briefing schedule is stayed.


                                     FOR THE COURT


      OCT 09 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Emerita E. Wood
    Jeanne E. Davidson, Esq.
s25